Citation Nr: 1008708	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a scar of the upper 
lip.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from August 1995 to 
August 1998, and from May to September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision in which the RO denied 
service connection for residuals of a left lip injury.  The 
Veteran filed a notice of disagreement (NOD) in July 2002, 
and the RO issued a statement of the case (SOC) in December 
2002.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2003.

In January 2004 and December 2008, the Board remanded the 
claim to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in August 2008 and December 
2009 supplemental SOCs (SSOCs)), and returned the matter to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran currently has a visible upper lip scar which 
he asserts is a residual of a documented laceration during 
military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a scar of the upper lip 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for service 
connection on appeal, the Board finds that all notification 
and development action needed to fairly adjudicate the claim 
has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

In his December 2000 application for compensation (VA Form 
21-526), the Veteran claimed that a blank adaptor went 
through is upper lip in 1997, which resulted in scarring and 
disfigurement.  

At the outset, the Board notes that most of the Veteran's 
service treatment records (STRs) are not available despite 
multiple attempts by the RO and AMC to locate them.  A June 
2009 Memorandum in the claims file documents these attempts 
and the ultimate conclusion that any further attempts to 
locate his STRs would be futile.  In cases where records once 
in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

In this case, the Veteran submitted an August 1996 treatment 
record from a military urgent care clinic.  The record 
reflects that the Veteran sustained a laceration of the left 
upper lip.  The wound was cleaned and sutured.  It was noted 
that the sutures would be removed in 5 days and skin strips 
would be applied.  

The report of the Veteran's May 1998 separation examination 
reflects that his head, face, neck and scalp were normal.  
His skin was also normal.  On the Report of Medical History 
filled out by the Veteran, he did not note the lip laceration 
or any problems with his upper lip. 

An October 2000 VA outpatient treatment record reflects that 
the Veteran reported a left lip repair from an injury 
involving a blank adaptor in service.  On physical 
examination, a visible scar line over the left lip was noted.

The Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran 
is also competent to testify about observable symptoms or 
injury residuals, such as a scar resulting from a lip 
laceration.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is also competent to report a 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

In this case, the facts are fairly straightforward.  The 
Veteran sustained a laceration of the upper lip as documented 
in an August 1996 STR.  Although no scar was noted on his 
separation examination in May 1998, a visible scar on his 
upper lip was clearly noted in a subsequent October 2000 VA 
treatment record, and the  Veteran is competent to assert 
that the scar is the result of the in-service laceration.  
Affording the Veteran the benefit of the doubt, the Board 
finds that service connection is warranted for the scar 
resulting from the 1996 laceration.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Given the facts noted above, and resolving all reasonable 
doubt on the question of medical nexus in the Veteran's 
favor, the Board concludes that the criteria for service 
connection for a scar of the upper lip are met.  


ORDER

Service connection for a scar of the upper lip is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


